NOTICE OF ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend claim 50, lines 10-12 as follows and ALLOW:
“Rq is -NRsRt wherein one of Rs and Rt is hydrogen, and the other is: 
(a) 	6-C10 aryl or heteroaryl including 5-10 atoms, each of which is optionally substituted with from 1-5 Rr;”
Amend claim 51, line 1 as follows and ALLOW: “The method of claim 50, wherein the hearing impairment or”
ALLOW claims 52-57.
Reasons for Allowance
The claimed invention is drawn to a method of treating hearing impairment or an imbalance disorder in a patient in need thereof, the method comprising selecting the subject in need of treatment and administering to said patient a pharmaceutical composition comprising a compound as specified by the claim.  The claimed method has been searched and is free of the art and non-obvious.  Furthermore, as amended, the claims contain written support and are determined to be enabled.  As such, the claims are ALLOWED. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611